Citation Nr: 0710482	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a cervical strain 
currently evaluated as 10 percent disabling effective March 
22, 1999.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1994 to March 
1999.  His DD Form 214 shows that he also had four months of 
prior active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran's cervical strain is not productive of 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, to include pain on 
range of motion
  
2.  In a July 2000 decision, the RO denied service connection 
for hands and wrists problems.

3.  The claim for service connection for hands and wrists 
problems was recharacterized as a claim for bilateral carpal 
tunnel syndrome in a December 2003 RO decision.  

4.  The veteran does not have a current diagnosis of 
bilateral carpal tunnel syndrome.

5.  The evidence received since the July 2000 decision, by 
itself or in conjunction with previously considered evidence, 
does not relate to an unsubstantiated fact necessary to 
substantiate the claim for service connection for bilateral 
carpal tunnel syndrome.
CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for a cervical strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.104, 3.159, 4.1, 4.71a, Diagnostic Code 5237 
(2006); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

2.  The July 2000 decision denying claims for service 
connection for hands and wrists problems is final.  38 
U.S.C.A. § 7105(c) (West 2002).

3.  Evidence received after the July 2000 decision wherein 
the RO denied the veteran's claim of entitlement to service 
connection for hands and wrists problems (now characterized 
as bilateral carpal tunnel syndrome) is not new and material, 
and the veteran's claim for that benefit is denied.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156(a), 3.159, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in October 2003, prior to the 
initial decision on the claim in December 2003.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the October 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for an increased rating for his 
service-connected cervical spine disability.  Specifically, 
the RO stated that the evidence must show that the veteran's 
service-connected condition has increased in severity.

With regard to the information and evidence that VA would 
seek to provide for the veteran's claim to reopen for 
bilateral carpal tunnel syndrome, the Board notes that the 
burden is on the claimant to come forth with new and material 
evidence to reopen a previously denied claim.  In this 
regard, the VCAA specifically provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the October 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  

Further, the letter notified the veteran that he has been 
previously denied for service connection for bilateral carpal 
tunnel syndrome and that the appeal period for that decision 
had expired, making the decision final.  The letter outlined 
that "new and material" evidence was needed in order to 
reconsider the issue.  The "new and material evidence" 
necessary to reopen the claim was described as:

1.  To qualify as "new evidence," it must be submitted to 
VA for the first time.  

2.  To qualify as "material evidence," the additional 
information must relate to an unestablished fact necessary to 
substantiate his claim.

New and material evidence must raise a reasonable 
possibility, when considered with all the evidence of record, 
that the outcome would change.

The notice letter described the information and evidence that 
VA would seek to provide including all records held by 
federal agencies to include records from the military and VA 
hospitals.  Additionally, the letter noted that VA would make 
requests for private records or evidence.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide reports or statements from doctors, 
physical or clinical findings, laboratory tests, x-rays, and 
the dates of examinations and tests.  The veteran was also 
told to submit statements from other individuals who could 
describe how his disability had gotten worse.

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In this regard, the RO 
has informed the veteran in the rating decisions and SOC of 
the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the appeal of the increased rating claim, the first three 
elements are not applicable because service connection has 
already been established.  In the rating decisions and the 
SOC, the veteran was provided with specific notice of the 
type of evidence necessary to establish an increased 
disability rating.  Thus, as noted above, the veteran has 
been notified of the requirements regarding the fourth 
element, the degree of disability.  Moreover, the notice 
letters accompanying the rating decisions informed the 
veteran of the effective date for the degree of disability 
assigned.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
in this case.  In any event, since the claim for an increased 
rating higher than 10 percent is being denied in the Board's 
decision below, no new effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in this regard.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or the 
effective date for his claim for bilateral carpal tunnel 
syndrome.  Despite the inadequate notice provided to the 
veteran on the disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the veteran is not entitled to 
service connection for bilateral carpal tunnel syndrome, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board notes that, during the pendency of the veteran's 
appeal, Kent v. Nicholson, 20 Vet. App. 1 (2006), was issued. 
 In this decision, the Court held that the VCAA requires VA 
to look at the bases for the denial in the prior decision and 
to respond with notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board finds that, 
taken together, the October 2003 notice letter, December 2003 
RO decision , and the May 2005 SOC sufficiently explained to 
the veteran that, in order to reopen his previously denied 
claim, he needed to submit evidence demonstrating that he had 
a current diagnosis of carpal tunnel syndrome or evidence of 
carpal tunnel syndrome in service.   Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard, 4 Vet. App. at 
394.

In October 2003, VA sent the veteran notice of an examination 
scheduled in November 2003 in connection with his claims for 
bilateral carpal tunnel syndrome and a cervical strain.  The 
Board notes that the veteran must be properly informed of his 
scheduled VA examinations, and he should be given notice of 
the consequences of failure to report for the examinations.  
If the veteran does not report for the examination, the 
claims folder should include clear documentation of his 
failure to report.

A November 2003 letter from QTC noted that the veteran failed 
to appear for his examination.  An undated Deferred Rating 
Decision associated with the claims file after the veteran 
failed to appear for the November 2003 VA examination noted 
that the veteran should not be rescheduled for an examination 
for his claimed bilateral carpal tunnel syndrome because he 
did not provide any new and material evidence to reopen the 
July 2000 rating decision.  See 38 U.S.C.A. § 5103A(d) and 
(f).  

The Board finds that the veteran was informed of the 
importance of a VA examination, notably that without one, VA 
would consider the evidence of record without an examination, 
which might be material to the outcome of his claim.  
Further, the Board notes that VA had no duty to provide the 
veteran with an examination in connection with his claim for 
carpal tunnel syndrome because he did not submit new and 
material evidence sufficient to reopen his claim.  38 
U.S.C.A. § 5103A(f).  Further, after failing to appear for 
his first November 2003 QTC examination, the veteran was 
scheduled for two additional QTC examinations (another in 
November 2003 and one in September 2004), for which he also 
failed to appear.  However, the veteran did appear for an 
October 2004 examination for his cervical spine, which 
provided findings pertinent to his current level of 
disability.  The Board will proceed based on the evidence on 
record.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Further, VA's duty to assist 
the veteran in the development of a new and material evidence 
claim is not triggered unless and until the claim is 
reopened.  See 38 U.S.C.A. § 5103A.  That said, all available 
service medical records were reviewed by both the RO and the 
Board in connection with the veteran's claims.  The Board 
notes that the veteran did not submit forms requesting that 
VA obtain medical records for any doctor of medical facility.  
The veteran underwent VA sponsored examinations in February 
2000 and October 2004.  VA has also assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to his claims.  




LAW AND ANALYSIS

Rating in Excess of 10 percent Disabling for a Cervical 
Strain

The veteran seeks an increased rating for a cervical strain 
which is currently evaluated as 10 percent disabling.  The 
Board has thoroughly reviewed all the evidence of record, to 
include but not limited to statements of the veteran, his 
wife, his father-in-law, and his friends and an October 2004 
VA sponsored examination.  
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence does not 
support an increased rating in excess of 10 percent 
disabling.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent disability 
evaluation for his cervical strain pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  In the July 2000 RO decision, 
the veteran was originally assigned a 10 percent disability 
evaluation for his cervical strain pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  The diagnostic codes 
pertinent to ratings of the spine were amended while the 
veteran's appeal was pending.  Prior to the amendment, 
Diagnostic Codes 5285, 5286, 5287, and 5290 governed ratings 
of the cervical spine.  38 C.F.R. § 4.71a (2002).  VA 
subsequently amended the rating schedule for evaluating 
disabilities of the spine, contained in 38 C.F.R. § 4.71a 
Diagnostic Codes 5235 through 5243, which became effective on 
September 26, 2003.  According to that renumbering, 
Diagnostic Code 5237 now governs ratings of cervical strains.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237.

Because the regulation changed while the appeal was pending, 
the version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  However, the effective 
date of any rating assigned under the revised schedular 
criteria may not be earlier than the effective date of that 
change; the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

In this case, in a statement of the case issued in May 2005, 
the RO considered the veteran's claim for a higher evaluation 
pursuant to the former and revised criteria for rating 
diseases and injuries of the spine.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard, 4 Vet. App. at 393-94.

Prior to September 26, 2003, Diagnostic Code 5290 provided 
that a 10 percent evaluation was assignable for slight 
limitation of motion of the cervical spine.  A 20 percent 
evaluation was assignable for moderate limitation of motion 
of the cervical spine and a 30 percent evaluation was 
assignable for severe limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  

As of September 26, 2006, under the General Rating Formula 
for Diseases and Injuries of the Spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent disability 
evaluation is contemplated when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height.  A 20 percent disability evaluation is contemplated 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.  

For VA rating purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The normal 
combined range of motion range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 230 
degrees.  The normal ranges of motions for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2006).  See also 38 C.F.R. § 
4.71a, Plate V (2006). 

In considering the evidence of record under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, the Board concludes that the 
veteran is not entitled to a higher evaluation for his 
cervical strain, which is currently assigned a 10 percent 
rating.  Further, the Board finds that after considering the 
evidence under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior 
to the regulation change effective September 26, 2003), the 
veteran is not entitled to more than a 10 percent evaluation 
because his symptoms more closely approximate a slight 
limitation of motion of the cervical spine.  Therefore, the 
veteran could not receive a higher rating under the provisons 
of 38 C.F.R. § 4.71a, Diagnostic Code 5290 and, consequently, 
that regulation will not be applied.  The Board finds that 
the veteran's symptoms more closely approximated a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237 because 
the medical evidence showed he had a cervical strain with 
pain on motion.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Statements submitted in January and February 2004, including 
those submitted by the veteran, his wife, and his father-in-
law, noted that veteran's cervical strain has affected his 
ability to sleep, limited his ability to turn his neck when 
driving, and limited his ability to play with his children 
and job prospects because he cannot lift heavy objects.  

During the October 2004 examination for compensation 
purposes, the veteran reported experiencing constant pain in 
his neck which travels to his head, shoulder blade, and right 
arm.  The veteran described the pain as squeezing, burning, 
aching, oppressing, sharp, and cramping in nature.  When pain 
occurs, he stated he required bed rest from a physician.  
(Any records pertaining to the veteran's statement that 
physicians required bed rest in connection with neck pain are 
not on record, nor has the veteran submitted a release of 
information for VA to obtain any such records.)  The veteran 
reported that he has had incapacitating episodes as often as 
four times per year, which last for 17 days, and over the 
past year, he had four incidents of incapacitation which 
lasted a total of 28 days.  

Physical examination revealed normal posture and gait.  There 
was no evidence of radiating pain on movement or muscle 
spasm.  There was tenderness in the upper thoracic and lower 
cervical paraspinous muscles.  The veteran had full range of 
motion on flexion, right lateral flexion, and bilateral 
rotation.  The combined range of motion of the cervical spine 
was 315 degrees, with pain at 30 degrees on extension and 35 
degrees on left lateral flexion.  The range of motion of the 
spine was additionally limited by pain , which was found to 
have a major functional impact.  It was not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  There was no finding of ankylosis or 
intervertebral disc syndrome.  The peripheral nerve and 
neurological examination of the upper extremities were within 
normal limits.  

An x-ray of the cervical spine did not reveal the presence of 
fracture or dislocation.  The alignment was satisfactory, the 
vertebral body heights and disc spaces were well maintained, 
and the vertebral soft tissue structures and craniovertebral 
junction were unremarkable in appearance.  

When applying the criteria as outlined in 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, the Board notes that the combined range 
of the cervical spine is within the range for a 10 percent 
rating at 315 degrees.  There were no objective findings of 
muscle spasm, abnormal gait, abnormal spinal contour, or 
vertebral fracture.  There were findings of tenderness in the 
upper thoracic and lower cervical paraspinous muscles.  
Notably, there were no findings warranting a rating increase 
to 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
such as a combined range of motion of the cervical spine not 
greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

After applying the provisions of 38 C.F.R. § 4.40, 4.45, 
4.59, and DeLuca, 8 Vet. App. 202, the Board finds that the 
veteran's, his family's, and his friends' reports of pain and 
the findings of limitation of range of motion due to pain are 
accounted for in the 10 percent rating.  The Board notes 
there were no findings of fatigue, weakness, lack of 
endurance, radiating pain, or incoordination.  DeLuca, 8 Vet. 
App. 202, 38 C.F.R. § 4.40.  There were no findings of 
unstable or malaligned joints, in fact the x-ray revealed 
that the vertebral body heights and disc spaces were well 
maintained.  38 C.F.R. § 4.59.  Although the veteran reported 
interference with weight bearing, pain on movement, periods 
of incapacitation due to pain, and the October 2004 
examination noted that the range of motion of the spine was 
additionally limited by pain, which was found to have the 
major functional impact, the Board finds that a 20 percent 
rating is not warranted.  In particular, the Board notes that 
the only criteria met for a 10 percent rating is localized 
tenderness.  Therefore, the main functional impairment 
warranting a compensable (10 percent) rating is pain.  
38 C.F.R. § 4.59.

The Board finds that after applying the criteria as outlined 
in 38 C.F.R. § 4.71a Diagnostic Code 5290, the veteran is 
entitled to no more than a 10 percent evaluation because his 
symptoms as discussed above more closely approximate the 
criteria for a slight limitation of motion of the cervical 
spine.  The veteran's symptoms do not warrant a 20 percent 
evaluation because a moderate limitation of motion of the 
cervical spine is not shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).  As previously noted, the veteran had full 
range of motion on flexion, right lateral flexion, and 
bilateral rotation during the October 2004 examination.  The 
veteran's reports of pain and the findings of limitation of 
motion due to pain (extension limited to 30 degrees by pain, 
left lateral flexion limited to 35 degrees by pain) are 
contemplated in slight impairment rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290, 4.40, 4.45, and DeLuca, 8 Vet. App. 
202.  As previously noted, pain is the main functional 
impairment that qualifies for a 10 percent rating.  38 C.F.R. 
§ 4.59.

In conclusion, the Board finds that veteran's present 
reported level of disability, as shown by the evidence of 
record, does not more nearly approximate the criteria for a 
20 percent rating.  38 C.F.R. § 4.7.  Thus, the Board 
concludes that the preponderance of evidence is against the 
claim for an increased rating, and the claim must be denied.  

The Board notes that the application of the following Notes 
is not warranted:  Note (1) because there are no findings of 
any associated objective neurologic abnormalities; Note (3) 
because the examiner did not make any range of motion 
findings outside the normal range, Note (5) because the 
veteran does not have ankylosis of the spine, or Note (6) 
because there is no separate disability of the thoracolumbar 
spine segments.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), 
(3), (5) and (6) (2006).  Further, the provisions under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes are not applicable because there is 
no finding of intervertebral disc syndrome.  Lastly, the 
application of 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, and 5287 is not necessary because there were no 
findings of fractured vertebra or ankylosis.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5285, 5286, and 5287 (2002).  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected disability 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

New and Material Evidence for Bilateral Carpal Tunnel 
Syndrome

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

A July 2000 RO decision denied service connection for hands 
and wrist problems on the basis that there was no evidence 
indicating a diagnosis of any hand or wrist disability in 
service or post-service medical evidence indicating a hand or 
wrist disability.  The evidence associated with the claims 
file prior to the July 2000 denial was the veteran's service 
medical records (SMRs), a January 2000 statement, and a 
February 2000 QTC examination.  In a January 2000 statement, 
the veteran claimed that he had pain in his hands and wrists 
beginning in 1998.  A review of the veteran's SMRs was 
negative for a diagnosis of any hand or wrist disability.  A 
February 2000 QTC examination undertaken for compensation 
purposes indicated that the veteran complained of arthritic 
pain in both hands.  The examination did not reveal any hand 
or wrist disability.  

The veteran filed a September 2003 claim to reopen for carpal 
tunnel syndrome.  (The original claim for hand and wrist 
problems was recharacterized as a claim for bilateral carpal 
tunnel syndrome in the December 2003 decision, which is 
currently on appeal.)  The evidence associated with the 
veteran's claims file subsequent to the July 2000 RO decision 
relevant to the claim for bilateral carpal tunnel syndrome 
includes letters from the veteran's friends dated in January 
and February 2004 noting that the veteran has pain in his 
hands and wrists.  In his notice of disagreement (NOD), 
received by the RO in February 2004, the veteran stated that 
he developed carpal tunnel syndrome from the repeated use of 
computer equipment during service.  The veteran added that 
the pain in his hands and wrists limits his ability to grasp 
objects, play with his children, and limits his employment 
options.  The veteran stated that he would submit medical 
evidence from private doctors pertaining to carpal tunnel 
syndrome, which the Board notes is not on record.  
Additionally, there is no release form from the veteran 
asking VA to obtain any medical records on his behalf.  A 
February 2004 buddy statement noted the veteran performed 
computer related work including typing without the benefit of 
ergonomic equipment during the service.  However, the Board 
finds, as will be discussed below, that such evidence is not 
new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for bilateral 
carpal tunnel syndrome.

The Board finds that January and February 2004 buddy 
statements and the February 2004 NOD are new in that they 
were not of record at the time of the July 2000 RO decision.  
However, none of the statements are material because they do 
not relate to an unestablished fact necessary to substantiate 
the claim of carpal tunnel syndrome.  Notably, the July 2000 
claim was denied because there was no diagnosis of a wrist or 
hand condition or carpal tunnel syndrome on record, either in 
service or post-service.  While the veteran and his friends 
may sincerely believe that his hand and wrist pain is related 
to service and that he has carpal tunnel syndrome, there is 
no indication in the record that they are doctors.  
Therefore, as laypeople, they are not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 294 (1992).  Consequently, the 
Board finds that the lay evidence submitted after the July 
2000 RO decision is not new and material.

The Board notes that there is no current medical evidence 
dated after the July 2000 RO decision on record pertaining to 
carpal tunnel syndrome or a diagnosis of carpal tunnel 
syndrome, the cornerstone for establishing compensation.  38 
U.S.C.A. § 1110; see Degmetich, 104 F. 3d 1328 at 1332.  
However, VA was not required to schedule the veteran for a VA 
examination in connection with that claim because the 
conditions of 38 C.F.R. § 3.159(c)(4)(iii) were not met.  In 
particular, as previously noted, the Board is not required to 
reopen this claim because new and material evidence has not 
been submitted.  38 U.S.C.A. § 5103A(f).  

Thus, the Board concludes that no evidence has been received 
since the July 2000 decision, which relates, either by itself 
or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the Board finds that new and material 
evidence has not been presented to reopen the appellant's 
previously denied claim for service connection for bilateral 
carpal tunnel syndrome.  


ORDER

Entitlement to an increased rating for a cervical strain 
currently evaluated as 10 percent disabling is denied.

New and material evidence not having been submitted, the 
claim for service connection for bilateral carpal tunnel 
syndrome is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


